Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefinite
Claim(s) 1, and all claims which depend from claim 1, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Generally, the claim language is indefinite because it is written awkwardly and confusingly such that a person of ordinary skill in the art would be unable to understand the scope of the claim.  It appears that the specification and the claims were generated through a machine translation and the meaning was lost.  Generally, the following claim language is indefinite because it is unclear:
“when a direction of a force that the link mechanism applies to an end of the shaft that is located outside the turbine housing while the wastegate valve is in the closed state is called a first direction, and one of directions along a central axis of the shaft that is a direction from an outside toward an inside of the turbine housing is called a first shaft direction,
the first direction is inclined relatively to the valve seat surface as seen from a direction along a central axis of the through-hole;
the valve seat surface is parallel to the central axis of the through-hole;
as seen in a section that is parallel to the central axis of the shaft and includes the center of gravity of the valve surface, with respect to the center of gravity, an end of the valve surface on a side of the first shaft direction is located on a side of the first direction in a direction orthogonal to the central axis of the shaft (Examiner’s note: As best understood, this element is shown in Fig. 8); and
as seen in a section that is orthogonal to the central axis of the shaft and includes the center of gravity of the valve surface when the central axis of the shaft and the central axis of the through-hole coincide with each other and moreover the wastegate valve is in the closed state, with respect to the center of gravity, an end of the valve surface on the opposite side from the first direction in a direction along the valve seat surface is located on the side of the first direction in a direction orthogonal to the valve seat surface (Examiner’s note: As best understood, this element is shown in Fig. 9).”
More specifically, “an end of the valve surface on the opposite side from the first direction in a direction along the valve seat surface is located on the side of the first direction in a direction orthogonal to the valve seat surface,” is unclear because it is unclear how an end of the valve surface can be located in a direction that is orthogonal to the valve seat surface.  Any point on the valve seat surface would be in the same plane and not orthogonal to the valve seat surface.
To promote compact prosecution, the claims will be examined as shown in Figs. 8 and 9.  The Applicant is encouraged to request an interview with the examiner to discuss the claims.
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasoshima et al. (US 20170030261) in view of Murayama (US 20140366530).
Claim 1
Regarding Claim 1, Yasoshima discloses [a] turbocharger (Para [0056]) comprising: 
a turbine wheel (Para [0056] not illustrated)  that is rotated by a flow of exhaust gas; 
a turbine housing (3) that houses the turbine wheel and defines a bypass passage (2) that provides a bypass between an exhaust gas upstream side and an exhaust gas downstream side relative to the turbine wheel; 
a wastegate valve (4) that opens and closes the bypass passage; and 
a link mechanism (not shown; Yasoshima inherently discloses a link mechanism that rotates drive shaft 16) that transmits a driving force from an actuator to the wastegate valve, the turbine housing having a valve seat surface (Fig. 5 not numbered) that is a flat surface contacting the wastegate valve when the wastegate valve is in a closed state (Fig. 5), and a through-hole (Para [0108] discloses a bush 1162 disposed in the turbine housing.) that extends through a wall of the turbine housing, the wastegate valve having a shaft (16) that extends through the through-hole and is rotatably supported by the turbine housing, and a valve body(7) that extends in a radial direction of the shaft from an end of the shaft that is located inside the turbine housing, the valve body having a valve surface that is a flat surface facing the valve seat surface when the wastegate valve is in the closed state (Fig. 5), the shaft, wherein when a direction of a force that the link mechanism (1191) applies to an end of the shaft that is located outside the turbine housing while the wastegate valve is in the closed state is called a first direction, and one of directions along a central axis of the shaft that is a direction from an outside toward an inside of the turbine housing is called a first shaft direction, the first direction is inclined relatively to the valve seat surface as seen from a direction along a central axis of the through-hole (Fig. 22); 
the valve seat surface is parallel to the central axis of the through-hole (Fig. 5); 
as seen in a section that is parallel to the central axis of the shaft and includes the center of gravity of the valve surface, with respect to the center of gravity, an end of the valve surface on a side of the first shaft direction is located on a side of the first direction in a direction orthogonal to the central axis of the shaft (Fig. 5); and 
as seen in a section that is orthogonal to the central axis of the shaft and includes the center of gravity of the valve surface when the central axis of the shaft and the central axis of the through-hole coincide with each other and moreover the wastegate valve is in the closed state, with respect to the center of gravity, an end of the valve surface on the opposite side from the first direction in a direction along the valve seat surface is located on the side of the first direction in a direction orthogonal to the valve seat surface (Fig. 21).
Yasoshima discloses all of the essential features of the claimed invention except and the valve body being an integrally molded part.
However, Murayama teaches “and the valve body being an integrally molded part” (Para [0034]). 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Murayama to integrally mold the valve part to decrease costs of complex parts by minimizing machining requirements.

Claim 2
Regarding Claim 2, Yasoshima, as modified by Murayama, discloses [t]he turbocharger according to claim 1, wherein: 
the valve surface has an annular groove that is depressed (Fig. 5 annotated below); and 
the annular groove extends in the valve surface so as to surround the bypass passage when the wastegate valve is in the closed state.

    PNG
    media_image1.png
    267
    322
    media_image1.png
    Greyscale

Claim 3
Regarding Claim 3, Yasoshima, as modified by Murayama, discloses [t]he turbocharger according to claim 1, wherein: 
the wastegate valve has a protrusion (18) that protrudes from the valve surface; and 
the protrusion is inserted in the bypass passage when the wastegate valve is in the closed state.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasoshima et al. (US 20170030261) in view of Murayama (US 20140366530) in further view of Sadamitsu (US 20190093549).
Claim 4
Regarding Claim 4, Yasoshima, as modified by Murayama, discloses [t]he turbocharger according to claim 3, except wherein: 
a leading end surface of the protrusion has a recess that is depressed; and at least part of an inner surface of the recess is a curved surface.
However, Sadamitsu teaches wherein: a leading end surface of the protrusion has a recess (77) that is depressed; and at least part of an inner surface (77c, 77d) of the recess is a curved surface.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sadamitsu to use a curved surface to conduct the exhaust gas in a direction away from the sealing portion (Para [0054]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasoshima et al. (US 20170030261) in view of Murayama (US 20140366530) ) in further view of Ebert et al. (US 20210033022).

Claim 5
Regarding Claim 5, Yasoshima, as modified by Murayama, discloses [t]he turbocharger according to claim 1, except wherein: 
the turbine housing defines a plurality of bypass passages that opens in the valve seat surface; 
the valve body has a depression that is depressed from the valve surface; and 
the depression is located at a portion of the valve body facing a portion that is located between the bypass passages when the wastegate valve is in the closed state.
However, Ebert teaches wherein: 
the turbine housing defines a plurality of bypass passages (36, 38) that opens in the valve seat surface; 
the valve body has a depression (164b) that is depressed from the valve surface; and 
the depression is located at a portion of the valve body facing a portion that is located between the bypass passages when the wastegate valve is in the closed state (Fig. 9f).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Ebert to modify Yasoshima valve to include a depression be used in a turbocharger that includes a plurality of bypass passages to prevent leakage between the two passages (Para [0120]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746